Citation Nr: 0027709	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for 
PTSD and assigned a 50 percent evaluation.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  VA has a duty to assist the veteran 
in development of facts pertinent to this well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).  

During a November 1999 VA PTSD examination, the examiner 
indicated that the veteran was receiving treatment on a 
quarterly basis for his PTSD at the VA Medical Center in St. 
Cloud, Minnesota.  No records pertaining to treatment of the 
veteran at that facility subsequent to February 1998 have 
been associated with the claims folder. 

The Board further notes that in July 2000, after the claims 
folder was forwarded to the Board, the veteran's 
representative submitted a notice of disagreement with a 
December 1999 rating decision, which denied entitlement to a 
total disability rating based on unemployability due to 
service-connected disabilities.  The RO has not had an 
opportunity to issue a statement of the case addressing this 
new issue, and this should be done.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to a total disability rating 
based on unemployability due to service-
connected disabilities.  The veteran and 
his representative should be clearly 
advised of the requirements to perfect an 
appeal with respect to this issue.  

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim(s).  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records, 
which have not already been obtained.  In 
any event, the RO should request copies 
of all pertinent treatment records from 
the VA Medical Center in St. Cloud, 
Minnesota, which have not previously been 
obtained.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims file.

3.  Then, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the extent of 
the veteran's service-connected PTSD.  
Any necessary tests and studies should be 
accomplished, and all clinical 
manifestations of the veteran's PTSD 
should be reported in detail.  The 
examiner should indicate with respect to 
each of the psychiatric symptoms 
identified under the new schedular 
criteria for evaluating mental disorders 
whether such symptom is a symptom of the 
veteran's service-connected PTSD.  To the 
extent possible, the examiner should 
distinguish the manifestations of the 
veteran's PTSD from those of any other 
diagnosed disorder.  The examiner should 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's service-
connected PTSD, including whether it 
renders him unemployable.  The examiner 
should also assign a GAF code consistent 
with DSM IV based upon the PTSD. The 
examiner should explain what the assigned 
code represents.  The claims files must 
be made available to and reviewed by the 
physician.  The physician should be 
requested to state, in writing, whether 
he or she has reviewed the claims file.  
The examination report must be typed.

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been completed.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  

5.  Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 50 percent for PTSD and, if 
appropriate, the issue of entitlement to 
a total rating based on unemployability 
due to service-connected disabilities.  
The RO should also determine whether the 
case should be referred to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration.

If the benefit(s) sought on appeal is (are) not granted to 
the veteran's satisfaction, the RO should issue a 
supplemental statement of the case, and the veteran and his 
representative should be provided an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



